DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the offset gearbox arrangement comprising an epicyclic, combined ring gear and housing connected to the laterally offset drive transmission shaft as well as to the sun gear connecting shaft (claims 7 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

The disclosure is objected to because of the following informalities: The reference numerals 250 and 260 in figure 3 are not in the specification.  
Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Objections


Claims 1 and 8 are objected to because of the following informalities:  In claim 1, lines 10 and 11 and in claim 8, line 10 (two occurrences), it appears “said gears” should be “said gear or gears”.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 4, 6, 7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 3 and 10, “a sun gear connecting shaft” appears to be claiming an element in addition to the “means configured to rotate said gear or gears” rather than as part of the means configured to rotate the gear or gears, making it unclear what features of the described invention are being claimed as the means configured to rotate the gear or gears.  Note that claim 2 claims a shaft, which may be the sun gear connecting shaft, as at least part of the means configured to rotate the gear or gears.

	Claims 6 and 13 are indefinite because it is not clear what is encompassed by “an offset gearbox arrangement”.  The offset gearbox arrangement is not described in the specification with any more detail than what is claimed, and it is not clear what is shown of an offset gearbox arrangement in the figures nor what makes it “offset”.  The means for translating the rotation of the drive transmission shaft as shown in the prior art figure 1 is also described as an offset gearbox 23.  Though the reference numeral 23 points to a dot-dash rectangle that is offset from the rotational center of the actuator, the rectangle appears to enclose half of a planetary gearbox that is coaxial with the rotational center of the actuator.

	In claim 11, “the sun gear connecting shaft” is indefinite because it lacks antecedent basis.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono, U. S. Patent 10,473,189.

	Isono shows a rotary geared actuator in figure 2.
	An actuator body comprises a gear or gears, including S1 and S2, and means 11 configured to rotate the gear or gears S1, S2 about a first central longitudinal axis X’.
	A drive transmission shaft 17 extends along a second central longitudinal axis X”.
	Means 23 for rotating the drive transmission shaft 17 is about the central longitudinal axis X”.
	The RGA comprises means 21 for translating the rotation of the drive transmission shaft 17 to the gears S1, S2 so as to cause rotation of the gears about the first central longitudinal axis X’.
	The second central longitudinal axis X” of the drive transmission shaft is laterally offset from the first central longitudinal axis X’.
(claim 1)

	The means 11 configured to rotate the gear or gears S1, S2 about the first longitudinal axis X’ comprises a shaft connected to the gear or gears.
(claim 2)

	The gear or gears S1, S2 are positioned around a sun gear connecting shaft 11 which extends along the first central longitudinal axis X’.
	The gears S1, S2 comprise sun gears that are connected to the sun gear connecting shaft 11 such that the sun gears operate as one.
(claim 3)

	The gears further comprise pinion gears P1 and P2/P3 and ring gears R1 and R2, and the pinion gears P1, P2/P3 and ring gears R1, R2 are positioned around the sun gear connecting shaft 11.
(claim 4)

	The first and second central longitudinal axes X’ (coincident with axis of shaft 10) and X” (coincident with axis of shaft 17) extend parallel to each other.
(claim 5)

	The means for translating the rotation of the drive transmission shaft 17 to the gear or gears S1, S2 comprises an offset gearbox arrangement, including at least gears 21 and 20 (on the outer periphery of 19), that is connected to the laterally offset drive transmission shaft 17 as well as connected to the sun gear connecting shaft 11.
(claim 6, as best understood)

	The offset gearbox arrangement comprises an epicyclic, combined ring gear R1 and housing C and the epicyclic ring gear and housing are connected to the laterally offset drive transmission shaft 17 through planet gears P1 and carrier plate 6 as well as to the sun gear connecting shaft 11 through planet gears P1.
(claim 7)

	Isono discloses a method for manufacturing a rotary geared actuator as shown in figure 2 comprising:
	Providing an actuator body that includes a gear or gears S1 and S2 and means configured to rotate the gear or gears 11 about a first central longitudinal axis X’;
	Providing a drive transmission shaft 17 extending along a second central longitudinal axis X” wherein the second central longitudinal axis X” of the drive transmission shaft 17 is laterally offset from the first central longitudinal axis X’;
	Providing means 23 for rotating the drive transmission shaft 17 about the central longitudinal axis X”;
	Providing means for translating the rotation of the drive transmission shaft to the gears 21 so as to cause rotation of the gears S1, S2 about the first central longitudinal axis X’.
(claim 8)

	The means configured to rotate the gear or gears S1, S2 about the first longitudinal axis X’ comprises a shaft 11 connected to the gear or gears.
(claim 9)

	The gears S1 and S2 comprise sun gears.
The method further comprises positioning the gears S1, S2 around a sun gear connecting shaft 11 which extends along the first central longitudinal axis X’, and connecting the sun gears S1, S2 to the sun gear connecting shaft 11 such that the sun gears S1, S2 operate as one.
(claim 10)

	The gears comprise pinion gears P1 and P2/P3 and ring gears R1 and R2.
	The method further comprises positioning the pinion gears P1, P2/P3 and the ring gears R1, R2 around the sun gear connecting shaft 11.
(claim 11)

	The first and second central longitudinal axes X’ and X” extend parallel to each other.
(claim 12)

	The means 21 for translating the rotation of the drive transmission shaft 17 to the gear or gears S1, S2 comprises an offset gearbox arrangement.
(claim 13, as best understood)

	The offset gearbox arrangement comprises an epicyclic, combined ring gear R1 and housing C.
	The method further comprises connecting the epicyclic ring gear R1 and housing C to the laterally offset drive transmission shaft 17 as well as to the sun gear connecting shaft 11.
(claim 14)


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherbrooke, U. S. Patent 4,848,663.

	Sherbrooke shows a rotary geared actuator 30 in figures 3 and 7.
	An actuator body comprises a gear or gears 78 and means (shaft connecting sun gear 78 with the carrier of planetary gear set 76) configured to rotate the gear or gears 78 about a first central longitudinal axis X’ 98.
	A drive transmission shaft 72 extends along a second central longitudinal axis X” 96.
	Means 38 for rotating the drive transmission shaft 72 is about the central longitudinal axis X” 96.
	The RGA comprises means 74/76 for translating the rotation of the drive transmission shaft 72 to the gears 78 so as to cause rotation of the gears about the first central longitudinal axis X’.
	The second central longitudinal axis X” 96 of the drive transmission shaft 72 is laterally offset from the first central longitudinal axis X’ 98.
(claim 1)

	The means configured to rotate the gear or gears 78 about the first longitudinal axis X’ 98 comprises a shaft connected to the gear or gears 78.
(claim 2)

	The gear 78 is positioned around a sun gear connecting shaft which extends along the first central longitudinal axis X’ 98.
	(Sherbrooke discloses the “gear” portion of the “gear or gears” limitation rather than the “gears”.)
(claim 3)

	The gears further comprise pinion gears 60 and ring gears 42, 50, and the pinion gears and ring gears are positioned around the sun gear connecting shaft (between sun gear 78 and carrier of gear set 76).
(claim 4)

	The first 98 and second 96 central longitudinal axes X’ and X” extend parallel to each other.
(claim 5)

	The means 74/76 for translating the rotation of the drive transmission shaft 72 to the gear or gears 78 comprises an offset gearbox arrangement that is connected to the laterally offset drive transmission shaft 72 as well as connected to the sun gear connecting shaft.
(claim 6)

	The offset gearbox arrangement 74/76 comprises an epicyclic, combined ring gear and housing 50 and the epicyclic ring gear and housing are connected to the laterally offset drive transmission shaft 72 as well as to the sun gear connecting shaft (col. 3, lines 28-37).
(claim 7)

	Sherbrooke discloses a method for manufacturing a rotary geared actuator 30 as shown in figures 3 and 7 comprising:
	Providing an actuator body that includes a gear or gears 78 and means (shaft between gear 78 and carrier of gear set 76) configured to rotate the gear or gears 78 about a first central longitudinal axis X’ 98;
	Providing a drive transmission shaft 72 extending along a second central longitudinal axis X” 96 wherein the second central longitudinal axis X” 98 of the drive transmission shaft 72 is laterally offset from the first central longitudinal axis X’ 96;
	Providing means 38 for rotating the drive transmission shaft 72 about the central longitudinal axis X” 96;
	Providing means 74/76 for translating the rotation of the drive transmission shaft 72 to the gears 78 so as to cause rotation of the gears about the first central longitudinal axis X’ 98.
(claim 8)

	The means configured to rotate the gear or gears 78 about the first longitudinal axis X’ 98 comprises a shaft connected to the gear or gears 78.
(claim 9)

	The gears comprise pinion gears 60 and ring gears 42, 50.
	The method further comprises positioning the pinion gears 60 and the ring gears 42, 50 around the sun gear connecting shaft.
(claim 11)

	The first and second central longitudinal axes X’ 98 and X” 96 extend parallel to each other.
(claim 12)

	The means for translating the rotation of the drive transmission shaft 72 to the gear or gears 78 comprises an offset gearbox arrangement 74/76.
(claim 13)

	The offset gearbox arrangement74/76 comprises an epicyclic, combined ring gear and housing 50.
	The method further comprises connecting the epicyclic ring gear and housing 50 to the laterally offset drive transmission shaft 72 as well as to the sun gear connecting shaft.
(claim 14)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burandt, U. S. Patent 4,721,016 in view of Sherbrooke, U. S. Patent 4,848,663.

	Burandt shows a rotary geared actuator in figure 2.
	An actuator body comprises a gear or gears 61, 75, 88 and means 89/85/73 configured to rotate the gear or gears about a first central longitudinal axis X’.
	A drive transmission shaft 46 extends along the central longitudinal axis X’.
	Means for rotating the drive transmission shaft 46 is included (“drive shaft 46…has a drive input end 57 connectable to a power source” col. 4, lines 26-28).
	The RGA comprises means 50/54/52 for translating the rotation of the drive transmission shaft 46 to the gears 61, 75, 88 so as to cause rotation of the gears about the first central longitudinal axis X’.
 (claim 1)

	The means 89/85/73 configured to rotate the gear or gears 61, 75, 88 about the first longitudinal axis X’ comprises a shaft connected to the gear or gears.  Column 5, lines 25-33 describe the sun gear sleeves 89, 85, and 73 as being “clutched” together so as to form a sleeve shaft.  There is no means for or description of the sleeves disengaging, so “clutched” appears to describe the sleeves being directly, fixedly, and continuously coupled by the inter-engaging, axially extending teeth shown in figure 2.
(claim 2)

	The gear or gears 61, 75, 88 are positioned around a sun gear connecting shaft 89/85/73 which extends along the first central longitudinal axis X’.
	The gears 61, 75, 88 comprise sun gears that are connected to the sun gear connecting shaft 89/85/73 such that the sun gears operate as one.
(claim 3)

	The gears further comprise pinion gears 90, 76, 62 and ring gears 60, 58, 56, and the pinion gears and ring gears are positioned around the sun gear connecting shaft 89/85/73.
(claim 4)

	The means 50/54/52 for translating the rotation of the drive transmission shaft 46 to the gear or gears 61, 75, 88 comprises an offset gearbox arrangement that is connected to the drive transmission shaft 46 through a sun gear 50 on the surface of the shaft 46 as well as connected to the sun gear connecting shaft 89/85/73 through the shaft portion 89 being splined connected at 100 with the carrier 54.
(claim 6, as best understood)

	The offset gearbox arrangement comprises an epicyclic, combined ring gear 52 and housing 16 and the epicyclic ring gear and housing are connected to the drive transmission shaft 46 as well as to the sun gear connecting shaft 89/85/73 (directly to portion 89).
(claim 7)

	Burandt discloses a method for manufacturing a rotary geared actuator as shown in figure 2 comprising:
	Providing an actuator body that includes a gear or gears 61, 75, 88 and means 89/85/73 configured to rotate the gear or gears about a first central longitudinal axis X’;
	Providing a drive transmission shaft 46;
	Providing means for rotating the drive transmission shaft 46 (“drive shaft 46…has a drive input end 57 connectable to a power source” col. 4, lines 26-28);
	Providing means 50/54/52 for translating the rotation of the drive transmission shaft 46 to the gears 61, 75, 88 so as to cause rotation of the gears about the first central longitudinal axis X’.
(claim 8)

	The means 89/85/73 configured to rotate the gear or gears 61, 75, 88 about the first longitudinal axis X’ comprises a shaft formed of interconnected sleeves 89, 85, and 73 connected to the gear or gears.
(claim 9)

	The gears 61, 75, 88 comprise sun gears.
The method further comprises positioning the gears around a sun gear connecting shaft which extends along the first central longitudinal axis X’, and connecting the sun gears to the sun gear connecting shaft by teeth 101 and 102 such that the sun gears operate as one.
(claim 10)

	The gears comprise pinion gears 90, 76, 62 and ring gears 60, 58, 56.
	The method further comprises positioning the pinion gears and the ring gears around the sun gear connecting shaft 89/85/73.
(claim 11)

	The means 50/54/52 for translating the rotation of the drive transmission shaft 46 to the gear or gears 61, 75, 88 comprises an offset gearbox arrangement.
(claim 13, as best understood)

	The offset gearbox arrangement comprises an epicyclic, combined ring gear 52 and housing 16.
	The method further comprises connecting the epicyclic ring gear 52 and housing 16 to the drive transmission shaft 46 as well as to the sun gear connecting shaft 89/85/73.
(claim 14)


	Burandt does not disclose that the drive transmission shaft extends along a second central longitudinal axis X” that is laterally offset from, and extending parallel to, the first longitudinal axis X’.


	Sherbrooke shows a rotary geared actuator similar to that of Burandt as discussed above, including the drive transmission shaft 72 extending along a second central longitudinal axis X” 96, with means 38 for rotating the drive transmission shaft 72 about the second longitudinal axis X” 96, and with the second axis X” 96 being laterally offset from and parallel to the first central longitudinal axis X’ 98. (claims 1, 5, 8, and 12)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second central longitudinal axis of Burandt offset from and parallel to the first central longitudinal axis in view of Sherbrooke to create an actuator that is “simple to construct and maintain, is light in weight and space efficient.” (Sherbrooke col. 2, lines 8-9)


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659